DETAILED ACTION
Claims 1-11, 17, 19, and 20 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Amendment
Amendments to claims 1-6, 9, and 10 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to the claims in the previous Office Action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance regarding claims 1-6, 9-16, 19, and 20:
Palmieri (US 2010/0131838 A1) discloses an Extension Server 103 (i.e. an extension point service) that receives a call to a particular extension point specifying an extension point 
Ogawa et al. (US 2005/0010898 A1; hereinafter Ogawa) disclose a “number” parameter that specifies the number of scripts to be generated (see e.g. Ogawa, paragraph 80). However, Ogawa does not explicitly disclose these scripts corresponding to extensions and/or an extension point service that receives a request including the “number” parameter to generate scripts as recited in the claims.
Therefore, in view of the limitations “receive, by the extension point service, a call to the particular extension point, wherein the particular extension point is related to the web-based content wherein the call to the particular extension point specifies a particular number, and wherein the call to the particular extension point results in only the particular number of one or more user-defined plugin scripts being executed”, “transmit, by the extension point service and in response to the call to the particular extension point, the particular number of the one or more user-defined plugin scripts included in the one or more implementations, wherein output from execution of the particular number of the one or more user-defined plugin scripts is incorporated in the web-based content as displayed by the client device” recited in claim 1, the similar limitations recited in claims 11 and 20, and the other limitations recited therewith, claims 1, 11, and 20, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 11, and 20 are allowed. Claims 2-6, 9, 10, 12-16, and 19 are also allowed due to their dependency on allowable independent claims 1 and 11.

The following is an examiner’s statement of reasons for allowance regarding claims 7, 8, 17, and 18:
In view of the limitations “a rendering engine configured to convert XML-based script directives into a markup language, wherein the instructions cause the second processor to: transmit, by the web-based application and to the rendering engine, a further request to convert at least one convertible XML-based script directive, wherein the at least one convertible XML-based script directive invokes the particular extension point, wherein the rendering engine transmits the call to the particular extension point, wherein the rendering engine receives the one or more user-defined plugin scripts, and wherein the rendering engine transmits the one or more user-defined plugin scripts to the web-based application” recited in claim 7, the similar limitations recited in claim 17, and the other limitations recited therewith, claims 7 and 17, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 7 and 17 are allowed. Claims 8 and 18 are also allowed due to their dependency on allowable independent claims 7 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2005/0010898 A1 by Ogawa et al.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194